Citation Nr: 1811742	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  11-22 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Propriety of a rating reduction from 50 percent to 0 percent for service-connected sleep apnea, effective February 1, 2011. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel






INTRODUCTION

The Veteran served honorably in the United States Army from July 2000 to November 2007, including active duty service in Iraq.  The Veteran also had prior periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which effectuated a rating reduction from 50 percent to 0 percent for service-connected sleep apnea.  This matter was recently remanded in May 2017.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran was initially granted service-connection for sleep apnea on March 11, 2008.  He was assigned a 50 percent rating under Diagnostic Code (DC) 6847 due to the requirement of a continuous airway pressure (CPAP) machine to treat his sleep apnea.  On May 27, 2010, the RO proposed to reduce the rating to 0 percent and set forth all material facts and reasons for the proposed reduction.  The notice also informed the Veteran that he could request a predetermination hearing and had 60 days to present additional evidence showing that compensation should be continued at the 50 percent level.  He initially expressed desire for a predetermination hearing, but on October 15, 2010, requested that the RO simply issue the rating decision.  On November 9, 2010, the RO issued the rating decision that effectuated the rating reduction.  The rating decision was based on the evidence of record, including the VA sleep study conducted on May 3, 2010.  

Although the sleep study found no evidence of sleep apnea, the examiner diagnosed the Veteran with insomnia with symptoms of daytime tiredness and hyper-reactiveness on bad sleep days.  The Veteran's medical records indicate a history of sleep problems with symptoms such as daytime fatigue.  A 30 percent rating is warranted under DC 6847 for persistent day-time hypersomnolence.  Id. § 4.97.  While the evidence was against a 50 percent rating, it also indicated that a 30 percent rating might be warranted instead.  The Board requests clarification as to why the rating reduction was not to 30 percent, rather than 0 percent. 

Accordingly, the case is REMANDED for the following action:

Obtain clarification from the AOJ addressing why the November 2010 rating reduction was not to 30 percent rather than 0 percent given the Veteran's history of sleep problems and the May 2010 diagnosis of insomnia with symptoms of daytime tiredness and hyper-reactiveness.  If upon review the RO finds that a reduction from 50 to 30 percent, or from 50 percent to 0 percent, was more proper, appropriate action should be taken, to include the issuance of an SSOC (Supplemental Statement of the Case). 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

